         Case 1:21-cr-00157-TNM Document 9-1 Filed 03/14/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
       v.                                             :    No. 21-CR-157 (TNM)
                                                      :
                                                      :
CHRISTIAN SECOR,                                      :
     Defendant.                                       :


                                               ORDER

       Upon review of the Defendant’s Emergency Motion For Review and Revocation of a

Detention Order, it is this ____ day of March 2021,

       ORDERED that Magistrate Judge Early’s order is hereby revoked, and Christian Secor

shall be released into the High-Intensity Supervision Program.




                                                      ___________________________
                                                      JUDGE TREVOR N. MCFADDEN
                                                      United States District Court
